Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barrington Isaacs appeals the district court’s orders denying his motion for an evidentiary hearing and denying his motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Isaacs, No. 2:98-cr-00356-DCN-3 (D.S.C. Dec. 16, 2013 & Jan. 8, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.